Citation Nr: 1707927	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for the cause of the Veteran's death.

3. Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Appellant is the surviving spouse of a Veteran who had active service from May 1947 to March 1950. The Veteran died in July 2013.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

Specifically, in a November 2009 rating decision, the RO in Roanoke, Virginia effectuated the Board's June 2009 decision to grant service connection for PTSD and assigned a 30 percent rating for that disability. Within a year of that decision, the Veteran filed a claim for an increased rating for his PTSD. 38 C.F.R. § 3.156(b) (2016). After the RO denied the Veteran an initial rating in excess of 30 percent for his PTSD (see September 2009 rating decision), the Veteran filed a notice of disagreement with that decision and perfected an appeal in that matter (see June 2009 VA Form 9). As that matter remained pending at the time of the Veteran's death, in a November 2014 decisional letter, the Appellant was notified that she had been accepted as the Veteran's substitute for processing the appeal to completion.

In a March 2014 rating decision by the Philadelphia, Pennsylvania RO, the Appellant was denied service connection for the cause of the Veteran's death. In the accompanying notification letter, she was also advised by the Milwaukee, Wisconsin VA Pension Center that entitlement to nonservice-connected death pension benefits was being denied.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is required as to all three issues.

First, as to the issue of a rating in excess of 30 percent for the Veteran's PTSD, the Board observes that the June 2016 Supplemental Statement of the Case (SSOC) does not appear to have advised the Appellant of the correct criteria for evaluating the Veteran's PTSD. The SSOC correctly identified the issue as entitlement to a disability evaluation in excess of 30 percent. However, the SSOC's analysis incorrectly states that the Veteran's PTSD was rated 50 percent disabling and then provides an analysis as to why the disability did not meet the criteria for a higher, 70 percent disability rating. Because the Veteran's PTSD was rated 30 percent disabling at the time of his death, the SSOC should have evaluated the Veteran's condition against the criteria for the next highest disability rating. In this case, the next highest disability rating according to the rating schedule is a 50 percent rating. 38 C.F.R. § 4.130 (2016). 

VA regulations provide that a Statement of the Case (SOC) must contain a summary of the laws and regulations applicable to the claim and "be complete enough to allow the appellant to present written and/or oral argument before the Board." 38 C.F.R. § 19.29(b) (2016). As written, the June 2016 SSOC applies the incorrect criteria to the Appellant's claim and would be an inaccurate guide for forming arguments before the Board. Consequently, this issue must be remanded in order to provide an SSOC applying the correct criteria and advising the Appellant of the same.

Second, in her notice of disagreement, the Appellant indicated that, while the Veteran's PTSD may not have directly caused the Veteran's death, she believed it contributed to his passing because it made him resist attempts to treat him for the conditions that ultimately led to his passing. She indicated that he was treated at the Mountain Home VA Medical Center (VAMC) in January 2012 and July 2013, the latter being the month the Veteran passed away. Records of the treatment the Veteran received in July 2013 do not appear to be associated with the claims file. A remand is required in order to obtain these records. See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). The Appellant also indicated that the Veteran was living at a nursing home at the end of his life. The RO should contact the Appellant and request that she identify and authorize VA to obtain any relevant treatment records from his time at the nursing home. Records from both the VAMC and the nursing home may prove relevant to both the increased PTSD rating claim and the cause of death claim.

Third, the Appellant contends that the Veteran's PTSD contributed to his death by making him resistant to medical personnel's attempts to treat the more immediate causes of his death (respiratory arrest and pneumonia). A medical opinion has not yet been obtained regarding the cause of death issue. Therefore, the RO should arrange for an opinion as to whether the Veteran's PTSD contributed to his death by making him resist the attempts to treat his respiratory arrest and pneumonia.

Finally, in September 2013, the Appellant also claimed entitlement to nonservice-connected death pension benefits. In March 2014, the Appellant was advised that her claim for entitlement to nonservice-connected death pension benefits was denied. The Appellant filed a timely notice of disagreement with that decision. However, when the RO issued the statement of the case, it addressed only the issue of service connection for the cause of the Veteran's death and did not address the issue of nonservice-connected death pension benefits. Therefore, the Appellant's claim seeking entitlement to nonservice-connected death pension benefits must be remanded in order for the RO to provide a statement of the case regarding that issue. 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238 (1999).  The Appellant is advised that her claim for nonservice-connected death pension benefits is not before the Board at this time, and will be before the Board only if she timely files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1. Regarding the issue of entitlement to nonservice-connected death pension benefits, review the file and issue an appropriate SOC addressing that matter. The Appellant and her representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in that matter, she must submit a timely substantive appeal. The claims file should be returned to the Board for further appellate consideration in that matter only if she timely perfects the appeal.

2. Obtain and associate with the claims file any VA treatment records that are not already of record, to specifically include January 2012 and July 2013 treatment records from the Mountain Home VAMC.

3. Contact the Appellant and request that she identify the nursing home where the Veteran resided at the end of his life, and to provide any releases necessary for VA to secure any relevant treatment records that may have been generated at that facility.  Obtain complete records of all such treatment and evaluation from all sources identified.

4. After steps #2 and #3 have been completed, arrange for the Veteran's claims file to be forwarded to an appropriate examiner for review and a medical advisory opinion as to whether the Veteran's death-causing respiratory arrest and pneumonia were at least as likely as not (50 percent or better probability) related etiologically to the Veteran's service connected PTSD.

In particular, the examiner is asked to provide an opinion as to whether the Veteran's PTSD rendered him so resistant to attempts to treat his respiratory arrest and pneumonia that the PTSD could be considered a contributory cause of the Veteran's death.

A contributory cause of death is one that contributes substantially or materially to the cause of death, combines with another condition or conditions to cause death, or aids or lends assistance to the production of death. In order to be a contributory cause of death, there must be a causal connection between the condition and death. Casually sharing in producing death is not sufficient to be considered a contributory cause of death.

5. Once the above development is completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated as a result of the development directed in this remand. Then, readjudicate the claims. If any claim remains denied, or less than the full benefit sought is granted, provide the Appellant with an appropriate SSOC (to specifically include one that addresses the correct rating for the Veteran's service-connected PTSD) and give the Appellant and her representative the appropriate time to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

